Filed 4/10/17

                            CERTIFIED FOR PUBLICATION



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                    DIVISION TWO




INLAND COUNTIES REGIONAL
CENTER, INC.,
                                                     E067232
        Petitioner,
                                                     (Super.Ct.No. INF1600191)
v.
                                                     OPINION
THE SUPERIOR COURT OF
RIVERSIDE COUNTY,

        Respondent;

ADAN OMAR BARAJAS,

        Real Party in Interest.




        ORIGINAL PROCEEDING; petition for writ of mandate. Dean Benjamini,

Judge. Petition granted.

        Enright & Ocheltree, Judith A. Enright, Julie A. Ocheltree, Noelle V. Bensussen

and Aaron Abramowitz for Petitioner.

        No appearance for Respondent.
                                            1
       Steven L. Harmon, Public Defender, Brian L. Boles, Thomas M. Cavanaugh,

Assistant Public Defenders, Laura Arnold, Deputy Public Defender, for Real Party in

Interest.

       Petitioner, Inland Counties Regional Center, Inc. (IRC), helps coordinate care and

services for individuals with developmental disabilities. (See, e.g., Cal. Code Regs.,

tit. 17, § 54302, subd. (a)(54).) The trial court in this case ordered IRC to assess the

competency of real party in interest, Adan Omar Barajas (Barajas), to stand trial on

criminal charges and then, when IRC failed to comply, held it in contempt and imposed

monetary sanctions against it. Because we agree with IRC that this order was unjustified,

we grant the petition.

                   FACTUAL AND PROCEDURAL BACKGROUND

       On February 18, 2016, the People filed a felony complaint charging Barajas with

vehicle theft (Veh. Code, § 10851, subd. (a)), knowingly obtaining a stolen vehicle (Pen.

Code, § 496d, subd. (a)), driving under the influence (Veh. Code, § 23152, subd. (e)), and

possession of paraphernalia used for smoking a controlled substance (Health & Saf.

Code, § 11364). Barajas pled guilty to the vehicle theft and driving under the influence

counts on February 29, 2016, and the other counts were dismissed. The trial court

sentenced him to probation.

       Barajas then allegedly violated probation, causing the trial court to issue a bench

warrant on June 24, 2016. On July 19, 2016, the deputy public defender appointed to

represent Barajas requested a competency evaluation under Penal Code section 1368.

                                              2
The court granted the motion and appointed Patricia Kirkish, Ph.D., to conduct an

evaluation. On August 18, 2016, Dr. Kirkish produced a report opining that Barajas

lacked competency to stand trial, possibly due to a cognitive impairment.

       On September 2, 2016, the trial court, after reading Dr. Kirkish‟s report, found

Barajas to be incompetent to stand trial and suspended criminal proceedings against him.

It ordered a placement evaluation, which was provided on September 19, 2016. On

September 26, 2016, the trial court held a hearing regarding Barajas‟s placement

recommendation and issued a minute order reading, as relevant to this petition: “Court

has read and considered Placement Evaluation. Court orders Inland Regional Center to

provide a determination as to whether or not the defendant is incompetent due to

developmental disabilities pursuant to 1369 [of the Penal Code]. Inland Regional Center

to provide a report to the Court on or before 10/24/16.”

       IRC responded by sending the trial judge a “confidential” letter1 on October 12,

2016, indicating that it could not perform a competency evaluation of Barajas unless it

was first determined that he was eligible for IRC‟s services by virtue of having a

developmental disability. The letter indicated IRC would, in fact, perform the evaluation,

but if and only if Barajas was found to have a developmental disability. It also asked for

a certified minute order providing access to Barajas and to his medical records.




       1The trial court later indicated this letter was returned because it had been filed in
the wrong department.

                                              3
       On October 24, 2016, the date set for production of the report IRC was ordered to

provide on September 26, 2016, the trial court again held a hearing regarding Barajas‟s

placement. The minute order the trial court issued reads, in relevant part: “Court orders

Inland Regional to perform an evaluation pursuant to 1369 [of the Penal Code].

Evaluation returnable on 11/7/16. If no report is returned to the Court on or before

11/7/16 the Court orders a representative of Inland Regional to appear before the Court

and justify why Inland Regional Center should not be held in contempt of Court.”

       IRC again responded with a “confidential” letter on November 4, 2016, explaining

its position that it could not evaluate competency unless and until it determined that

Barajas had a developmental disability. To this letter, IRC attached another letter, this

one dated July 8, 2015, in which it explained to local courts and the agencies providing

attorney representation in criminal cases that it would “no longer be conducting

competency evaluations unless or until the defendant is found eligible for Regional

Center services by a Regional Center.” In the November 4, 2016 letter, IRC repeated its

request for a certified minute order granting face-to-face access to Barajas, and access to

his medical records. It also expressed a need for his school records and evaluations prior

to age 18 and requested eight weeks to complete its eligibility evaluation report.

       The parties appeared for another hearing on November 7, 2016. The trial court

began by confirming that it intended to hold a contempt proceeding after verifying that

IRC had not, in fact, prepared a report regarding Barajas‟s competency to stand trial.

When describing the case‟s procedural history, the court explained: “When I was

                                             4
rereading [Dr. Kirkish‟s] report, two things jumped out at me. Number one, is that

[Barajas] appears to have been the victim of some traumatic brain injury, perhaps around

the age of 18. But, more importantly, he also reported being in special education classes

in the 5th grade and having a very difficult time succeeding to the point where, I believe,

he had to be home schooled by a[n] uncle. [¶] When I read both of those things in

conjunction, I had a suspicion that the incompetence was due to a developmental

disability. Therefore, pursuant to Penal Code Section 1369[, subdivision] (a), I entered

an order on September the 26th of this year to the Inland Regional Center to determine

whether or not the defendant is incompetent, due to the developmental disability pursuant

to Penal Code Section 1369.” The trial court then characterized IRC‟s first confidential

letter as “essentially stating [there had been] an illegal court order,” and the second as

“essentially stating that [IRC] is not going to comply with the Court‟s order.”

       IRC‟s counsel referred the trial court to the November 4, 2016 letter, which relied

on several sections in the Welfare and Institutions Code as authority supporting the

position that IRC could not commit to doing more than assessing Barajas for a

developmental disability at that time. The trial court responded that Penal Code section

1369, subdivision (a), “stands apart from” those statutes and then cited People v. Leonard

(2007) 40 Cal. 4th 1370 (Leonard) as support for the idea that the experts who evaluated

Barajas‟s competency should have experience with developmental disability. In

concluding, the trial noted that Penal Code section “1369 specifically refers to a suspicion

by the courts,” and then stated: “I have a suspicion based on the information contained in

                                              5
Dr. Kirkish‟s report. Therefore, pursuant to 1369[, subdivision] (a) I made the order,

which appears to be a valid order. [¶] So, my intention at this point . . . is to hold [IRC]

in contempt.”

       The trial court then found petitioner in contempt of court, imposed sanctions of

$1,000, and stayed the order for 14 days to allow petitioner to seek appellate review.

This petition followed on November 21, 2016.

       The next day, we issued an order requesting an informal response and staying the

action. After receiving an informal response from Barajas, a letter stating the People

would not be responding to the petition, and a reply, we issued an order to show cause on

December 14, 2016. On December 22, 2016, Barajas filed a return, in which he argued

the contempt order was lawful, in part because the court “had, by that point in time,

already found that Real Party was incompetent due to a mental illness or developmental

disability.” Barajas further accused the petition of asking the court to legislate from the

bench by suggesting that the statutory timeframe established for an initial assessment for

services by a regional center for the developmentally disabled (Welf. & Inst. Code,

§ 4643, subd. (a)) also sets limits on the time in which a court may order a regional center

to complete an evaluation into a criminal defendant‟s competency to stand trial. On

January 6, 2017, IRC filed a traverse responding to these contentions.

       Barajas then moved to withdraw the return on January 26, 2017. His counsel

explained that, after reading the transcripts and minute orders of the hearings described

ante, she concluded the court‟s order seems unlawful because IRC cannot be ordered to

                                              6
perform a full competency evaluation unless Barajas is found to actually have a

developmental disability. A footnote on the last page of the motion states: “In light of

[Barajas‟s] change in position, this court need not resolve whether the 120-day timeframe

of Welfare and Institutions Code section 4643, subdivision (a) applies to assessments of

incompetent criminal defendants under Penal Code section 1369, subdivision (a).”

       Barajas cites, and we are aware of, no authority allowing a party to withdraw a

return that has been filed with the court. A clerk of the court has a duty to “safely keep or

dispose of according to law all papers and records filed or deposited in any action or

proceeding before the court” (Gov. Code, § 69846), and we will not interfere with

performance of this function by ordering a previously filed document withdrawn rather

than replaced with a brief that better reflects Barajas‟s current response to the petition.

Instead, we will deny the motion to withdraw the return and deem Barajas to have waived

any objections to the timeframe in which IRC assesses him.

       In addition, IRC requests judicial notice of an amicus brief the California

Department of Developmental Services (DDS) filed in Leonard at the request of the

California Supreme Court. (Leonard, supra, 40 Cal.4th at p. 1390, fn. 2.) Barajas makes

no objection to our granting the request. As the DDS letter provides helpful information

about the way in which IRC functions, we grant IRC‟s request for judicial notice of

DDS‟s amicus brief from Leonard. (Evid. Code, § 459.)




                                              7
                                       DISCUSSION

       Contempt judgments and orders “are final and conclusive.” (Code Civ. Proc.,

§ 1222.) Nonetheless, review will lie by certiorari. (In re Buckley (1973) 10 Cal. 3d 237,

259.) “A reviewing court may, in such a proceeding, examine the allegations of

contemptuous acts alleged to determine if they do in fact constitute contemptuous acts

sufficient to give the court jurisdiction to punish petitioner for contempt, and the review

may extend to the whole of the record of the court below where it is necessary to

determine the jurisdictional fact.” (Chula v. Superior Court (1952) 109 Cal. App. 2d 24,

26 (Chula).)

       “A trial court may take action to punish contempt under section 1218 of the Code

of Civil Procedure. The elements of proof necessary to support punishment for contempt

are: (1) a valid court order, (2) the alleged contemnor‟s knowledge of the order, and

(3) noncompliance. [Citations.] The order must be clear, specific, and unequivocal.

[Citation.] „Any ambiguity in a decree or order must be resolved in favor of an alleged

contemnor.‟ [Citation.] [¶] In writ proceedings to review an adjudication of contempt,

our inquiry is whether there was any substantial evidence before the trial court to prove

the elements of the contempt. Absent such evidence, the order must be annulled.” (In re

Marcus (2006) 138 Cal. App. 4th 1009, 1014-1015, fn. omitted (Marcus).)

       In this case, we conclude there was no “contemptuous act[] sufficient to give the

court jurisdiction to punish petitioner for contempt.” (Chula, supra, 109 Cal.App.2d at

p. 26.) First, and on a relatively general level, we note it appears the trial court found

                                              8
IRC in contempt because it and IRC‟s counsel disagreed about the interpretation of both

Penal Code section 1369 and of Leonard. “While a court has inherent power to punish

for contempt, this is a drastic remedy which should be used only when necessary in order

to maintain law and order. It should rarely, if ever, be used for the purpose of settling

differences of opinion between conscientious officials with respect to close questions of

civil law. Whether or not the power to do so technically existed here, in our opinion it

was an abuse of discretion to punish the petitioner for contempt under these

circumstances.” (Uhler v. Superior Court (1953) 117 Cal. App. 2d 147, 156.)

       Second, our review of the specifics of this petition leads us to conclude that the

trial court lacked the ability to find IRC in contempt because the order requiring

petitioner to fully evaluate Barajas‟s competency was not a “valid court order.” (Marcus,

supra, 138 Cal.App.4th at p. 1014.) We now explain why this is so.

       With exceptions not relevant to this proceeding, DDS “has jurisdiction over the

execution of the laws relating to the care, custody, and treatment of developmentally

disabled persons.” (Welf. & Inst. Code, § 4416.) In the amicus brief it filed in Leonard,

DDS itself explained: “Services are rendered to persons with developmental disabilities

(referred to in the Lanterman Act as „consumers‟) through a unique administrative

structure incorporating private and public institutions. The Act creates 21 Regional

Centers („RC‟s‟), operated by private, nonprofit community agencies under contract with

DDS. RC‟s, not DDS, determine eligibility, services to be rendered and arrange for their



                                              9
delivery. ([Welf. & Inst. Code,] §§ 4620, 4630, 4648, 4651.)” IRC is one of the regional

centers charged with determining eligibility and arranging for delivery of services.

       DDS‟s amicus brief continues: “RC‟s are required to conduct a comprehensive

assessment of persons who are potentially eligible for services. ([Welf. & Inst. Code,]

§ 4643.) RC‟s review diagnostic data and provide or procure necessary tests and

evaluations, including „intelligence tests, adaptive functioning tests, neurological and

neuropsychological tests, diagnostic tests performed by a physician, psychiatric tests, and

other tests or evaluations that have been performed by, and are available from, other

sources.‟ ” DDS then explains that assessing a person for developmental disability is “a

multilayered process” that occurs in steps. It often requires both standardized testing and

interviews with people familiar with the individual being assessed, and it requires an

exercise of “clinical judgment,” which is defined as “ „a special type of judgment rooted

in a high level of clinical expertise and experience; it emerges directly from extensive

data. It is based on the clinician‟s explicit training, direct experience with people who

have mental retardation, and familiarity with the person and the person‟s

environments.‟ ”

       Any California resident “believed to have a developmental disability”2 may apply

to a regional center “for initial intake, diagnostic and counseling services, and a

       2   The same provision also applies to any California resident “believed to be at
high risk of parenting an infant with a developmental disability.” (Cal. Code Regs.,
tit. 17, § 54010, subd. (a).)


                                             10
determination regarding the need for assessment.” (Cal. Code Regs., tit. 17, § 54010,

subd. (a).) After that, “Eligibility for ongoing regional center services shall be contingent

upon the determination, after intake and assessment, that the person has a developmental

disability that constitutes a substantial disability.” (Cal. Code Regs., tit. 17, § 54010,

subd. (b).) In addition to DDS‟s amicus brief, previous authority from this court

confirms that the assessment of whether an individual has a developmental disability is a

task reserved for a regional center. (Mason v. Office of Admin. Hearings (2001) 89
Cal. App. 4th 1119, 1125-1126.)

       This petition asks us to probe the intersection3 between DDS‟s system of having

regional centers assess and manage services for persons with developmental disabilities

and the system by which courts process cases involving criminal defendants who are or

are suspected to be incompetent to stand trial. We provide the following as a brief

background on the latter.

       Penal Code section 1367, subdivision (a), prohibits the trial of a criminal

defendant who, “as a result of mental disorder or developmental disability . . . is unable to

understand the nature of the criminal proceedings or to assist counsel in the conduct of a

defense in a rational manner.” Subdivision (b) of the same statute explains that Penal

Code section 1370 applies to a defendant who is charged with a felony and found

       3   We emphasize that our holding in this case is very narrow, as we find only that
the trial court lacked jurisdiction to find IRC in contempt because the court order on
which the contempt finding was based was not a valid order. We need not, and therefore
do not, provide guidance beyond that necessary to explain the basis for our holding.

                                              11
incompetent “as a result of a mental disorder,” while Penal Code “[s]ection 1370.1 shall

apply to a person who is incompetent as a result of a developmental disability and shall

apply to a person who is incompetent as a result of a mental disorder, but is also

developmentally disabled.”

       If a trial judge develops a doubt about the mental competence of a criminal

defendant prior to judgment, the judge is to ask the defendant‟s counsel for an opinion

regarding competency.4 (Pen. Code, § 1368, subd. (a).) The trial court is to order a

hearing in accordance with, as relevant to this petition, Penal Code section 1369 if

counsel indicates he or she believes the defendant is incompetent. (Pen. Code, § 1368,

subd. (b).) “[T]he court may nevertheless order a hearing,” even if counsel expresses a

belief that the defendant is competent. (Ibid.) If the trial court sets a hearing regarding

competency, “all proceedings in the criminal prosecution shall be suspended until the

question of the present mental competence of the defendant has been determined.” (Pen.

Code, § 1368, subd. (c).)

       Penal Code section 1369 governs proceedings on the issue of a criminal

defendant‟s competency to stand trial and is the crux of this petition. The portion of the

statute that is the most relevant to our concerns reads: “The court shall appoint a

psychiatrist or licensed psychologist, and any other expert the court may deem

appropriate, to examine the defendant. In any case where the defendant or the

       4 Counsel is to be appointed if the defendant is unrepresented. (Pen. Code,
§ 1368, subd. (a).)

                                             12
defendant‟s counsel informs the court that the defendant is not seeking a finding of

mental incompetence, the court shall appoint two psychiatrists, licensed psychologists, or

a combination thereof. One of the psychiatrists or licensed psychologists may be named

by the defense and one may be named by the prosecution. The examining psychiatrists or

licensed psychologists shall evaluate the nature of the defendant‟s mental disorder, if any,

the defendant‟s ability or inability to understand the nature of the criminal proceedings or

assist counsel in the conduct of a defense in a rational manner as a result of a mental

disorder and, if within the scope of their licenses and appropriate to their opinions,

whether or not treatment with antipsychotic medication is medically appropriate for the

defendant and whether antipsychotic medication is likely to restore the defendant to

mental competence. If an examining psychologist is of the opinion that antipsychotic

medication may be medically appropriate for the defendant and that the defendant should

be evaluated by a psychiatrist to determine if antipsychotic medication is medically

appropriate, the psychologist shall inform the court of this opinion and his or her

recommendation as to whether a psychiatrist should examine the defendant. The

examining psychiatrists or licensed psychologists shall also address the issues of whether

the defendant has capacity to make decisions regarding antipsychotic medication and

whether the defendant is a danger to self or others. If the defendant is examined by a

psychiatrist and the psychiatrist forms an opinion as to whether or not treatment with

antipsychotic medication is medically appropriate, the psychiatrist shall inform the court

of his or her opinions as to the likely or potential side effects of the medication, the

                                              13
expected efficacy of the medication, possible alternative treatments, and whether it is

medically appropriate to administer antipsychotic medication in the county jail. If it is

suspected the defendant is developmentally disabled, the court shall appoint the director

of the regional center for the developmentally disabled established under Division 4.5

(commencing with Section 4500) of the Welfare and Institutions Code, or the designee of

the director, to examine the defendant. The court may order the developmentally

disabled defendant to be confined for examination in a residential facility or state

hospital.

       “The regional center director shall recommend to the court a suitable residential

facility or state hospital. Prior to issuing an order pursuant to this section, the court shall

consider the recommendation of the regional center director. While the person is

confined pursuant to order of the court under this section, he or she shall be provided

with necessary care and treatment.” (Pen. Code, § 1369, subd. (a) (§ 1369(a).)

       In our view, the trial court exaggerated the scope of Penal Code section 1369(a)

when it assumed that language allowing it to “appoint the director of the regional center

. . . to examine the defendant,” allowed it to order IRC to complete a full competency

evaluation. We note the statutory language quoted above suggests that the opposite is

true, and that the nature of the appointment of a regional director to “examine” a

defendant with a suspected developmental disability is more limited than the appointment

of “a psychiatrist or licensed psychologist, and any other expert the court may deem

appropriate” to examine the defendant. The portion of the statute that described the

                                              14
appointment of “a psychiatrist or licensed psychologist” explicitly requires the appointee

to “evaluate the nature of the defendant‟s mental disorder, if any, the defendant‟s ability

or inability to understand the nature of the criminal proceedings or assist counsel in the

conduct of a defense in a rational manner as a result of a mental disorder.” (Pen. Code,

§ 1369(a).) The evaluator is also, where appropriate, to provide opinions relating to the

administration of antipsychotic medication. (Ibid.)

       In contrast, Penal Code section 1369(a) only requires the director of a regional

facility to “examine the defendant” and to make a placement recommendation. The

Legislature showed it knows how to explicitly require an evaluator to express an opinion

on a defendant‟s competency to stand trial, specifically. It chose to do so in the context

of “a psychiatrist or licensed psychologist” appointed to “evaluate the nature of the

defendant‟s mental disorder, if any,” but not in the context of the director of a regional

facility. (Pen. Code, § 1369(a).) We may not ignore this distinction as we interpret Penal

Code section 1369(a).

       Leonard, in our view, is of no more support to the trial court than the text of Penal

Code section 1369(a). There, a jury convicted the defendant of six counts of murder and

two counts of robbery with special circumstances and enhancements. (Leonard, supra,

40 Cal.4th at p. 1376.) Although the trial court appointed two experts to evaluate

defendant‟s competency to stand trial, it did not, as required by Penal Code section

1369(a), appoint the director of a regional center. (Id. at p. 1387.) The defendant argued

on appeal that this was a jurisdictional error requiring reversal. (Ibid.) In explaining that

                                             15
an error had occurred but that it did not require reversal, the court noted three functions

behind the requirement that the director of a regional center “examine” the defendant:

assisting the trial court in determining where the defendant should be confined pending

the competency hearing; making a placement recommendation if the defendant is found

incompetent; and “ensur[ing] that a developmentally disabled defendant‟s competence to

stand trial is assessed by those having expertise with such disability.” (Id. at p. 1389.)

       First, we find Leonard is factually distinguishable in a way that highlights the

error in the court‟s substantive analysis. The defendant there was diagnosed with

epilepsy before the age of 18, which is by statute a condition amounting to a

developmental disability.5 (Leonard, supra, 40 Cal.4th at p. 1388.) The same is not true

in this case; in fact, the October 12, 2016 confidential letter to the court indicates that

IRC had not assessed Barajas for developmental disability. The trial court assumed that

Leonard applied, just as it appeared to assume that Barajas does, in fact, have a

developmental disability. This approach puts the cart before the horse, since, as we

explained ante, assessing whether an individual has a developmental disability is a

       5  “ „Developmental disability‟ means a disability that originates before an
individual attains 18 years of age; continues, or can be expected to continue, indefinitely;
and constitutes a substantial disability for that individual. As defined by the Director of
Developmental Services, in consultation with the Superintendent of Public Instruction,
this term shall include intellectual disability, cerebral palsy, epilepsy, and autism. This
term shall also include disabling conditions found to be closely related to intellectual
disability or to require treatment similar to that required for individuals with an
intellectual disability, but shall not include other handicapping conditions that are solely
physical in nature.” (Welf. & Inst. Code, § 4512, subd. (a).)


                                              16
complicated process that requires multiple steps, and, to our knowledge, these steps have

yet to be completed.

       Second, the fact that Leonard is distinguishable on the ground we just identified

means that, in our view, Leonard supports IRC‟s position more than the trial court‟s. The

Leonard court explained that, according to DDS‟s amicus brief, “A regional center . . . is

„the primary agency to provide expert advice relating to the assessment, needs, and

abilities of a criminal defendant with developmental disabilities.‟ Court-appointed

psychiatrists and psychologists may not have this expertise, because their experience may

pertain to mental illness rather than developmental disability.” (Leonard, supra, 40

Cal.4th at p. 1390.) Here, the trial court appears to have assumed that, because it

suspected a developmental disability was present, Barajas needed to be evaluated by

professionals with expertise in developmental disability. But Barajas has not yet been

found to have a developmental disability. If his incompetence stems from something

other than a developmental disability, the logic of Leonard seems to compel the

conclusion that Barajas should not be seen by IRC, because IRC‟s expertise is in an

inapplicable field. (See Leonard, supra, 40 Cal.4th at p. 1391 [“[A]ppointment of the

director of the regional center for the developmentally disabled (§ 1369, subd. (a)) is

intended to ensure that a developmentally disabled defendant is evaluated by experts

experienced in the field, which will enable the trier of fact to make an informed

determination of the defendant‟s competence to stand trial.”].)



                                            17
       For the foregoing reasons, we find the trial court‟s order that IRC complete a

competency evaluation on Barajas, who has not been assessed for developmental

disability, was invalid. The trial court therefore lacked jurisdiction to find IRC in

contempt.

       As previously indicated, IRC asks us to find that the Welfare and Institution

Code‟s timelines for assessing developmental disability should govern its assessment of

Barajas. (Welf. & Inst. Code, §§ 4642, 4643.) We need not resolve this issue to explain

our holding, and, especially given Barajas‟s change of position regarding the speed at

which IRC has acted to date, we will make no attempt to do so. We also need not and

therefore do not attempt to answer whether, as the petition contends, the trial court lacked

jurisdiction to disagree with an action by IRC without first exhausting the administrative

remedies set forth in Welfare and Institutions Code section 4701 et seq.

                                       DISPOSITION

       Let a peremptory writ of mandate issue, directing the Superior Court of Riverside

County to vacate the contempt order entered on November 7, 2016. The temporary stay

we issued is to dissolve upon filing this opinion.

       IRC is directed to prepare and have the peremptory writ of mandate issued, copies

served, and the original filed with the clerk of this court, together with proof of service on

all parties.




                                             18
      Petitioner‟s request for judicial notice is GRANTED. Barajas‟s motion to

withdraw the return is DENIED.

      CERTIFIED FOR PUBLICATION




                                                           McKINSTER
                                                                           Acting P. J.


We concur:


MILLER
                        J.


SLOUGH
                        J.




                                         19